120 Ga. App. 193 (1969)
169 S.E.2d 745
WALKER HALL, INC.
v.
FINCHER et al.
44548.
Court of Appeals of Georgia.
Argued May 29, 1969.
Decided July 7, 1969.
Rehearing Denied July 30, 1969.
*197 Hubert v. Harpe, supra, holds in essence (1) that the owner of an automobile may make it his "business" to maintain it for the use and convenience of his family, and (b) that an adult member of the family when using it in the "business" of the owner as above defined is the owner's agent and the owner is liable for his negligence under the doctrine of respondeat superior. The second proposition is of course even more valid where the "business" of the corporate owner, as here, is one of financial gain and the automobile is being directly used in such business for the transportation of the president of the corporation who is himself engaged at the time in the business of the corporation.
We adhere to the judgment of affirmance.
DEEN, Judge.
1. The president of a corporation is presumed to be its alter ego, and the presumption is even stronger where he is also the sole stockholder. Jack Fred Co. v. Lago, 96 Ga. App. 675, 679 (101 SE2d 165) and cit. In the present case Walker Hall was the president and sole stockholder of Walker Hall, Inc., with places of business in Memphis, Tenn., and Clayton County, Georgia. The corporation *194 owned an airplane in which Mr. Hall customarily traveled between these points, and a Chevrolet which was kept for Mr. Hall's use and frequently driven by him to a local airport and left there for his return when he left in the airplane. These facts, there being none to the contrary, demand the conclusion that the act of Mr. Hall in using the vehicle for transportation to and from the airport on his trips from Memphis to the Georgia office were the acts of the corporation.
2. In the present instance Mr. Hall, preparing to return to Memphis from the company office in Clayton County, decided that since the weather appeared threatening he would fly by commercial airways, and he either requested or accepted the offer of a former employee who happened to be present to drive him to the airport in the company car with the direction that he return the vehicle to the company premises afterward and pick up his own automobile there. The driver, the co-defendant Jenkins, had a collision on the way back from the airport to the company's premises where he was returning the Chevrolet, and the plaintiff, an occupant of the other car, was injured. The defendant Walker Hall, Inc., filed its motion for summary judgment and appeals from the denial thereof.
"The relation of principal and agent arises wherever one person, expressly or by implication, authorizes another to act for him, or subsequently ratifies the acts of another in his behalf." Code § 4-101. Where the negligent driver of an automobile is the agent of the owner, the latter is liable under the theory of respondent superior. Powell v. Kitchens, 84 Ga. App. 701 (67 SE2d 203); Garver v. Smith, 90 Ga. App. 892 (2) (84 SE2d 693). In such a case it is not necessary to show a true master-servant relationship, or the payment of compensation, but the general rule is that if the owner of a vehicle expressly procures another to do something solely for the owner's benefit, an agency relationship exists, regardless of whether the direction is couched as a request or as a demand, and regardless of whether the agent receives monetary compensation. Cartwright v. Ries, (Okla.) 270 P2d 957, 960; Manint v. Nugent, (La. App.) 142 S 201; Utica Mut. Ins. Co. v. Rollason, 246 F2d 105; Cochran v. Allyn, 16 Wis. 2d 20 (113 NW2d 538); Cannan v. Dupree, (Tex. Civ. App.) 294 S.W. 298; Cain v. American Policyholders Ins. Co., 120 Conn. 645 (183 A 403).
*195 This case differs from Frankel v. Cone, 214 Ga. 733 (107 SE2d 819), where the case did not proceed upon the theory of agency, and from Wilson v. Quick Tire Service, 32 Ga. App. 310 (123 S.E. 733), where the car was being operated without the knowledge of the owner, and from Graham v. Cleveland, 58 Ga. App. 810 (200 S.E. 184), where the automobile had been delivered to a servant of the bailee. The possession of the bailee being for its own purpose  parking and keeping automobiles for pay  the bailee was not an agent but an independent contractor.
The motion for summary judgment of the defendant Walter Hall, Inc., was properly denied.
Judgment affirmed. Bell, P. J., concurs. Eberhardt, J., concurs in the judgment.